UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-54589 Awareness for Teens, Inc. (Exact name of small business issuer as specified in its charter) Nevada 27-3103778 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3416 Rollsreach Drive, San Diego, California 92111 (Address of principal executive offices) (858) 560-0987 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNoo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of May 14, 2012: 2,250,000 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. AWARENESS FOR TEENS, INC. (A Development Stage Enterprise) FINANCIAL REPORTS MARCH 31, 2012 DECEMBER 31, 2011 AWARENESS FOR TEENS, INC. (A Development Stage Enterprise) CONTENTS FINANCIAL STATEMENTS Condensed Balance Sheets 1 Condensed Statements of Operations 2 Condensed Statement of Stockholders’ Equity 3 Condensed Statements of Cash Flows 4 Notes to CondensedFinancial Statements 5-8 AWARENESS FOR TEENS, INC. (A Development Stage Enterprise) CONDENSED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $
